DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 1-2, 16, 20-21, 23 and 25-26 as over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Bai et al. (US 20150069649 A1) and Kadomura (US 2011/0217555), made of record in the office action mailed 03/03/2022, page 2 has been withdrawn due to Applicant’s amendment in the response filed on 06/03/2022. 
Examiners Note
Claim 13 is noted to contain nominal method steps.  At this time, restriction has not been required between the product claims 1-12 and 14-15 and the method claim 13 because the method claims do not recite any significant manipulative steps and are therefore considered as part of the product claims.  Applicant is advised that if the method claims are amended to contain significant method steps, they will be subject to restriction based on original presentation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Gibson et al. (US 2017/0297108) and Kadomura (US 2011/0217555).
Regarding claim 1, 16, 23, 26 Carreño-Morelli teaches “us[ing] a commercial ink-jet printer head to selectively drop a solvent on powder-polymer granule beds” (which reads upon “applying build material granules, each of the build material granules consisting of a plurality of primary metal particles agglomerated together by a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, page 374).  Carreño-Morelli teaches that “the principle aims in the dissolution of the polymer by the solvent, followed by solvent evaporation and layer consolidation” (which reads upon “a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, as recited in the instant claim; page 374).  Carreño-Morelli teaches that “the raw materials are gas atomized powders e.g. pre-alloyed 17-4PH and 316L stainless steel powders” (which reads upon “primary metal particles”, as recited in the instant claim; page 374).  
Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding wherein the temporary binder is selected from the group consisting of sugars, sugar alcohols, polymeric or oligomeric sugars, and combinations thereof and the metal particles consist of a single metal element selected from the group consisting of iron, copper, aluminum, silver, gold.
However, Gibson is similarly concerned with three-dimensional fabrication with locally activated binding of sinterable powders (title).  Gibson teaches that a powder bed is filled layer by layer with a powdered build material containing an activatable binder (paragraph [0005]).  Gibson teaches that the binder in each new layer is locally activated according to a computerized three-dimensional model of an object to fabricate, layer by layer, a sinterable net shape of the object within the powder bed (paragraph [0005]).  Gibson teaches that the sinterable net shape can then be removed, debound as appropriate, and sintered into a final part (paragraph [0005]).  Gibson teaches that the binder may include a secondary infiltrant selected to modify properties of the final part, such as at least one of a carbon-based infiltrant (e.g., carbon-black, sucrose) (paragraph [0130].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute sucrose for the proprietary binder of Carreño-Morelli, since both materials are known to have similar applications as binders for ink jet printing composite materials, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics (MPEP 2143.I.B. and 2144.07).  
Whereas, Kadomura discloses a granulated powder includes secondary particles obtained by granulation such that a plurality of metal particles in a metal powder are bound to one another by an organic binder (abstract). Example of the organic binder [temporary binder of the present invention] to be contained in the granulated powder includes various resins such as polyvinyl alcohol, polymethyl methacrylate, polyether and these can be used alone or in combination of two or more (para 0053). The metal powder to be contained in the granulated powder includes Al, Fe (para 0043). The average particle diameter of the metal powder is 1-30 microns (para 0046). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include the metals such as Al or Fe as taught by Kadomura and replace it with the primary metal of Carreño-Morelli in the granules motivated by the desire to have excellent mechanical properties (para 0044). 

Claims 2, 20-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Gibson et al. (US 2017/0297108) and Kadomura (US 2011/0217555) as applied to claim 1, further in view of Pfeifer et al. (US 2006/0251535). 

Regarding claim 2, Carreño-Morelli does not explicitly disclose the amount of temporary binder in an amount from 0.01-4 wt% based on a wt% of the metal particles in the granule. 
Whereas, Pfeifer is similarly concerned with “producing three-dimensional bodies (3D bodies) by means of layer constituting methods (powder-based generative rapid prototyping processes), in particular by means of 3D binder printing, the production of 3D bodies therefrom, and the production and use of sintered bodies obtainable therefrom” (paragraph [0002]).  Pfeifer teaches that “depending on the residence time of the powder material in the coating device, the powder particles can be coated individually, or be built up into granules by means of adhesive as the binder phase” (paragraph [0047]).  Pfeifer teaches that “the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another” (paragraph [0018]).  Pfeifer teaches that “the amount of binder liquid is chosen such that it is not sufficient to dissolve all the adhesive that is bonded in the coating. Rather, the amount of binder liquid is metered such that it is only sufficient to dissolve or solubilize at the points of contact of adjacent particles” (paragraph [0056]).  Pfeifer teaches that “the preferred amount of adhesive lies in the range from 0.3 to 8% by weight of the respectively coated powder material” (paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unknown amount of binder of Carreño-Morelli with 0.3 to 8% by weight, as taught by Pfeifer motivated by the desire to have adhesive properties as desired and It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  

Regarding claims 20-21, 25 Carreño-Morelli does not explicitly disclose the amount of temporary binder in an amount from 0.01-0.05 wt% based on a wt% of the metal particles in the granule. 
Whereas, Pfeifer is similarly concerned with “producing three-dimensional bodies (3D bodies) by means of layer constituting methods (powder-based generative rapid prototyping processes), in particular by means of 3D binder printing, the production of 3D bodies therefrom, and the production and use of sintered bodies obtainable therefrom” (paragraph [0002]).  Pfeifer teaches that “depending on the residence time of the powder material in the coating device, the powder particles can be coated individually, or be built up into granules by means of adhesive as the binder phase” (paragraph [0047]).  Pfeifer teaches that “the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another” (paragraph [0018]).  Pfeifer teaches that “the amount of binder liquid is chosen such that it is not sufficient to dissolve all the adhesive that is bonded in the coating. Rather, the amount of binder liquid is metered such that it is only sufficient to dissolve or solubilize at the points of contact of adjacent particles” (paragraph [0056]).  Pfeifer teaches that “the preferred amount of adhesive lies in the range from 0.3 to 8% by weight of the respectively coated powder material” (paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to get binding characteristics as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Claims 5-6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Kadomura (US 2011/0217555) and Magome et al. (US 2013/0108872) or Coyne et al. (US 2014/0141137) or Gibson et al. (US 2017/0297108). 
Regarding claim 5-6, 24 Carreño-Morelli teaches “us[ing] a commercial ink-jet printer head to selectively drop a solvent on powder-polymer granule beds” (which reads upon “applying build material granules, each of the build material granules consisting of a plurality of primary metal particles agglomerated together by a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, page 374).  Carreño-Morelli teaches that “the principle aims in the dissolution of the polymer by the solvent, followed by solvent evaporation and layer consolidation” (which reads upon “a temporary binder that is at least partially soluble in a patterning fluid; and selectively applying the patterning fluid on at least a portion of the build material granules to dissolve the temporary binder and form a layer of a patterned green part, the layer including a slurry of the primary metal particles”, as recited in the instant claim; page 374).  Carreño-Morelli teaches that “the raw materials are gas atomized powders e.g. pre-alloyed 17-4PH and 316L stainless steel powders” (which reads upon “primary metal particles”, as recited in the instant claim; page 374).  
Carreño-Morelli teaches “agglomerating loose powder using proprietary binders” (page 374).  Carreño-Morelli is silent regarding wherein the temporary binder is selected from the group consisting of sugars, sugar alcohols, polymeric or oligomeric sugars and combinations thereof and the metal particles consist of a single metal element selected from the group consisting of iron, copper, aluminum, silver, gold.
Whereas, Magome discloses composite particles which contains both cellulose and inorganic compound (title). Example of binder includes sugars such as sucrose, glucose, sorbitol (para 0091). Alternatively, Coyne discloses encapulsated material comprises a core and a shell (abstract). The binder includes maltodextrine (para 0390). Alternatively, Gibson is similarly concerned with three-dimensional fabrication with locally activated binding of sinterable powders (title).  Gibson teaches that a powder bed is filled layer by layer with a powdered build material containing an activatable binder (paragraph [0005]).  Gibson teaches that the binder in each new layer is locally activated according to a computerized three-dimensional model of an object to fabricate, layer by layer, a sinterable net shape of the object within the powder bed (paragraph [0005]).  Gibson teaches that the sinterable net shape can then be removed, debound as appropriate, and sintered into a final part (paragraph [0005]).  Gibson teaches that the binder may include a secondary infiltrant selected to modify properties of the final part, such as at least one of a carbon-based infiltrant (e.g., carbon-black, sucrose) (paragraph [0130].
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to replace the binder of Carreno-Morelli and to include sucrose or sorbitol or maltodextrine as the binders as taught by Magome or Coyne or Gibson motivated by the desire to get binding or adhesive properties as desired
Whereas, Kadomura discloses a granulated powder includes secondary particles obtained by granulation such that a plurality of metal particles in a metal powder are bound to one another by an organic binder (abstract). Example of the organic binder [temporary binder of the present invention] to be contained in the granulated powder includes various resins such as polyvinyl alcohol, polymethyl methacrylate, polyether and these can be used alone or in combination of two or more (para 0053). The metal powder to be contained in the granulated powder includes Al, Fe (para 0043). The average particle diameter of the metal powder is 1-30 microns (para 0046). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include the metals such as Al or Fe as taught by Kadomura and replace it with the primary metal of Carreño-Morelli in the granules motivated by the desire to have excellent mechanical properties (para 0044). 

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Kadomura (US 2011/0217555) and Magome et al. (US 2013/0108872) or Coyne et al. (US 2014/0141137) or Gibson et al. (US 2017/0297108) as applied to claim 5, further in view of Pfeifer et al. (US 2006/0251535).

Regarding claims 22, Carreño-Morelli does not explicitly disclose the amount of temporary binder in an amount from 0.01-0.05 wt% based on a wt% of the metal particles in the granule. 
Whereas, Pfeifer is similarly concerned with “producing three-dimensional bodies (3D bodies) by means of layer constituting methods (powder-based generative rapid prototyping processes), in particular by means of 3D binder printing, the production of 3D bodies therefrom, and the production and use of sintered bodies obtainable therefrom” (paragraph [0002]).  Pfeifer teaches that “depending on the residence time of the powder material in the coating device, the powder particles can be coated individually, or be built up into granules by means of adhesive as the binder phase” (paragraph [0047]).  Pfeifer teaches that “the adhesive comprises an adhesive which is solubilized, at least in part, or made to swell by a suitable binder liquid, so that adjacent particles of the powder material can be adhesively bonded to one another” (paragraph [0018]).  Pfeifer teaches that “the amount of binder liquid is chosen such that it is not sufficient to dissolve all the adhesive that is bonded in the coating. Rather, the amount of binder liquid is metered such that it is only sufficient to dissolve or solubilize at the points of contact of adjacent particles” (paragraph [0056]).  Pfeifer teaches that “the preferred amount of adhesive lies in the range from 0.3 to 8% by weight of the respectively coated powder material” (paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to get binding characteristics as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Gibson et al. (US 2017/0297108) and Kadomura (US 2011/0217555) as applied to claim 1, further in view of Dale et al. (WO 2016/053305). 
Regarding claim 13, Carreño-Morelli fails to disclose the method of using the granulated powder comprising adding the granules to a pattering fluids.
Whereas, Dale discloses three-dimensional printing method, comprising: (A) forming a layer comprising particles comprising a polymer and cavities between the particles, wherein the particles have an average diameter of between about 5 and about 250 microns (B) disposing a liquid suspension over at least a portion of the layer such that the liquid suspension infiltrates into the cavities, wherein the liquid suspension (patterning fluid of the present invention) comprises a radiation-absorbing coalescent agent and nanoparticles having an average diameter of less than or equal to about 500 nm; (C) forming an object slice by exposing the infiltrated layer to a radiant energy, wherein the object slice comprises a polymeric matrix comprising the polymeric particles, at least some of which are fused to one another, and the nanoparticles within the polymeric matrix; and (D) repeating (A) to (C) to form the three-dimensional object comprising multiple object slices bound depth-wise to one another (abstract).
It would have been obvious to one of ordinary skill in the art at the Application was filed to use the granules including a metal and an organic binder of Carreño-Morelli  in the method of three dimensional printing comprising a liquid suspension as taught by Dale motivated by the desire to use the granulated powder for 3D printing. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Gibson et al. (US 2017/0297108) and Kadomura (US 2011/0217555) as applied to claim 1, further in view of Magome et al. (US 2013/0108872).
Regarding claims 17-18, Carreño-Morelli fails to disclose that the temporary binder is selected from sugar or sugar alcohol such as glucose, sorbitol. 
Whereas, Magome discloses composite particles which contains both cellulose and inorganic compound (title). Example of binder includes sugars such as sucrose, glucose, sorbitol (para 0091). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include sucrose or sorbitol as the binders as taught by Magome in the granules of Carreño-Morelli motivated by the desire to get binding or adhesive properties as desired. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carreño-Morelli et al., Three-Dimensional Printing of Stainless Steel Parts, Materials Science Forum Vols 591-593 (2008) pp 374-379 © (2008) Trans Tech Publications, Switzerland, Online: 2008-08-19, in view of Gibson et al. (US 2017/0297108) and Kadomura (US 2011/0217555) as applied to claim 1, further in view of Coyne et al. (US 2014/0141137). 
Regarding claim 19, Carreño-Morelli fails to disclose that the temporary binder is selected from oligomeric sugar such as maltodextrine.  
Whereas, Coyne discloses encapulsated material comprises a core and a shell (abstract). The binder includes maltodextrine (para 0390), which would intrinsically have chain length ranging from 2 units to 20 units. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include maltodextrine as the binder as taught by Coyne in the granules of Carreño-Morelli motivated by the desire to get binding or adhesive properties as desired.
Response to Arguments
Applicants arguments filed on 06/03/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788